internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-169429-02 date date x y z d1 d2 dear this responds to a letter dated date and subsequent correspondence submitted on behalf of z requesting that the service grant an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an entity classification election the entity classification election will be effective within sixty months of a previous entity classification election for z facts the information submitted states that x is a united_states_corporation which acquired of the interests in y on d1 a sec_338 election was filed with respect to the acquisition of y stock z was a foreign eligible_entity owned by y d2 the day following d1 is within sixty months succeeding the effective date of a change in entity classification filed by z x desired to file an entity classification election for z however it could not file the election effective d2 without the permission of the commissioner accordingly x prepared a request for this private_letter_ruling plr-169429-02 law and analysis sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 sec_301_7701-3 provides in general that except as provided in sec_301_7701-3 unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single member that does not have limited_liability sec_301_7701-3 provides in part that an election under sec_301_7701-3 to elect or change entity classification will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed if a purchasing_corporation makes an election under sec_338 regarding an acquired subsidiary an entity classification election for the acquired subsidiary can be effective no earlier than the day after the acquisition_date within the meaning of sec_338 sec_301_7701-3 provides that if an eligible_entity makes an election to change its classification the entity cannot change its classification by election again during the sixty months succeeding the effective date of the election however the commissioner may permit the entity to change its classification by election within the sixty months if more than fifty percent of the ownership interests in the entity as of the effective date of the subsequent election are owned by persons that did not own any interests in the entity on the filing_date or on the effective date of the entity’s prior election an election by a newly formed eligible_entity that is effective on the date of formation is not considered a change for purposes of this paragraph under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin plr-169429-02 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 conclusion based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied and that permission to make an entity classification election under sec_301_7701-3 should be granted as a result z is granted an extension of time for days from the date of this letter to file an entity classification election effective on d2 a copy of this letter should be attached to the form_8832 a copy is included for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction in particular no opinion is expressed or implied concerning the validity of any entity classification election by z this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to z’s authorized representative sincerely yours heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
